Title: To James Madison from Bird, Savage, and Bird, 22 April 1801 (Abstract)
From: Bird, Savage, and Bird
To: Madison, James


22 April 1801, London. Sends receipt for funds supplied Oliver Ellsworth. Firm provided advances totaling £5,000 to U.S. to meet contingencies, payments on behalf of U.S. to be made in May will come to about £1,000, and other payments cannot yet be ascertained. Accounts transmitted to Secretary Marshall in June 1800 will furnish a guide for future remittances. Since the firm does not charge to U.S. “any commission in our accounts,” and as it is desirable to have funds on hand, a remittance from U.S. is now required. Expresses desire to continue as bankers for the U.S. and to assist JM in his personal requirements. “Our H. M. Bird had the honor of being personally known to you at New York in the years 1789 & 1790, & from him we have learnt to respect those talents which so eminently qualify you for the service of your country in the high Office you hold.” Postscript notes enclosure of a receipt from Samuel Sitgreaves for funds paid on Rufus King’s order.
  

   
   RC and enclosures (DNA: RG 59, Letters Received from Bankers). RC 2 pp. Enclosures (2 pp.) are receipts for £444 14s. 10d. signed by Ellsworth and for £1,890 5s. 10d. and £150 signed by Sitgreaves. Bird, Savage, and Bird to JM, 5 May 1801 (ibid.), transmitted a copy of this letter and noted that later funds paid to Sitgreaves totaled £78 15s.


